Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Claims 1-83 were canceled. 
Claims 84-93 are pending.
Claims 86-91 stand withdrawn from further consideration.
Claims 84-85 and 92-93 are under consideration. 

Withdrawn Rejections
Objection of Claim 76 is withdrawn. Applicant canceled the claim(s) and therefore this rejection is moot. 

Rejection of Claims 73-80, 84-85 and 93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn. Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. Applicant amended “comprise up to 50 amino acids” to “consists of up to 50 amino acids” in claims 84 and 93. 

Rejection of Claims 82-83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn. Applicant canceled the claim(s) and therefore this rejection is moot. 


Maintained / New Rejections Necessitated by Claim Amendment 
Claim Objections
Claim(s) 84 is/are objected to because of the following informalities: “a construct comprising: A” in line 3-4 should read “A.   a construct comprising:” because pharmaceutical composition comprises A. a construct and B. pharmaceutically acceptable excipient.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-85 and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  
Claim Analysis
In the instant case, the claims are drawn to a genus of a pharmaceutical composition and a construct comprising (i) multiple copies of at least two different peptides that bind to at least two different extracellular tumor antigens, respectively, and (ii) multiple copies of at least two peptide toxins, wherein the peptides and the toxins are covalently bound to an organic scaffold carrier, wherein each one of the peptides and peptide toxins consists of up to 50 amino acids, wherein the organic scaffold comprises a polyethylene glycol (PEG) molecule or a modified PEG molecule, wherein the organic scaffold comprises a plurality of sites available to bind the peptides and the toxins, wherein the at least two different peptides include a peptide having an amino acid of SEQ ID NO: 1 and a peptide having an amino acid of SEQ ID NO: 2, and wherein the at least two peptide toxins include a peptide toxin having an amino acid sequence of SEQ ID NO: 3 and a peptide toxin having an amino acid sequence of SEQ ID NO: 4. 
The instant specification disclosed multi-armed PEG complex loaded with 2 targeting peptides (SEQ ID NO: 1 and 2) and 2 toxins (SEQ ID NO: 3 and 4) in example 5 (page 56). The instant specification further disclosed PEG-E13.3-(PD-L1-GR)-BIM construct in example 8 (page 59). 
Instant claims 84 and 93 recite “an amino acid sequence of SEQ ID NO: X”. “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full-length sequence of SEQ ID NO: X.  While SEQ ID NO:X disclosed by instant specification can represent the amino acid sequence of SEQ ID NO:X, they cannot represent an amino acid sequence of SEQ ID NO:X because an amino acid sequence encompasses any stretch of amino acid sequence of two amino acid residues or more.
Furthermore, since instant specification did not disclose that any stretch of two amino acids or more of SEQ ID NO: 1-4 have same function as the amino acid sequence of SEQ ID NO: 1-4 (e.g. will amino acid stretch “CE” bind to same tumor antigen as “CEGLPADWAAAC (SEQ ID NO: 2)”?), instant specification does not provide adequate written description for instant claims reciting “an amino acid sequence of SEQ ID NO: 1-4”.
In view of the aforementioned case law and in view of the lack of any specific description for a construct comprising an amino acid sequence of SEQ ID NO: 1-4, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  
Amending “an amino acid sequence of SEQ ID NO: X” to “the amino acid sequence of SEQ ID NO: X” will overcome this rejection.
  
Conclusion
Claims 84-85 and 93 are rejected.
Claim 92 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643   

/Brad Duffy/Primary Examiner, Art Unit 1643